Title: From Benjamin Franklin to a Committee of the Library Company of Philadelphia, 5 June 1771
From: Franklin, Benjamin
To: Library Company of Philadelphia


Gentlemen,
London, June 5. 1771
Inclos’d is an Invoice of the Books shipp’d for the Library Company by Mr. Strahan. I happen’d to be in the Country when they were pack’d up, so had not an Opportunity of seeing them. But if you find any Mistake he will rectify it. I wish them safe to hand.
Upon Enquiry, I find that to purchase all the Transactions of the several Philosophical Societies in Europe will amount to about £300 Sterling, which I imagine may be thought too great a Sum for our Company to lay out in such Books. I did not think they would have amounted to near that Sum. The French Encyclopedie probably contains Extracts of the most material Parts of all of them. That Work may be had for about 60 Guineas at present: But a new and improv’d Edition is now in hand, which will be out in about two Years, and considerably cheaper, the Scarcity of the first Edition having greatly advanced the Price. If you were to order the future foreign Philosophical Transactions as they come out, I believe they may readily be had, and am told they will amount to about 10, or 12 Guineas a Year. With great Regard, I am, Gentlemen, Your most obedient humble Servant
B Franklin
Messrs. Michael Hillegas Richard Waln, and R. Strettel Jones.
 Endorsed: B Franklin’s Letter London, June 5, 1771 per Capt Williams